DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          ROYCE GOLDSMITH,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                      Nos. 4D18-3446 and 4D19-792

                                [July 10, 2019]

   Consolidated appeals of order denying rule 3.800 motion from the
Circuit Court for the Seventeenth Judicial Circuit, Broward County;
Ernest A. Kollra, Jr., Judge; L.T. Case Nos. 08-2288 CF10A, 09-6184
CF10A and 11-17276 CF10A.

   Royce Peter Goldsmith, Arcadia, pro se.

   No appearance required by appellee.

PER CURIAM.

   Affirmed. See Brooks v. State, 969 So. 2d 238, 243 (Fla. 2007) (“[F]or
motions filed under rule 3.800(a), we hold that if the trial court could have
imposed the same sentence using a correct scoresheet, any error was
harmless.”).

WARNER, CIKLIN and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.